Case 1:19-cv-01745-SEB-MG Document 271 Filed 05/06/21 Page 1 of 5 PageID #: 6856




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 BIOCONVERGENCE LLC d/b/a                     )
 SINGOTA SOLUTIONS,                           )
                                              )
                         Plaintiff,           )
                                              )
                v.                            )       Cause No. 1:19-cv-1745-SEB-MG
                                              )
 JASPREET ATTARIWALA,                         )
                                              )
                         Defendant.           )

                 THE ESI TEAM’S MOTION TO BE RELEASED
            FROM APPOINTMENT AS AN OFFICER OF THE COURT
     AND FOR DISTRIBUTION OF ELECTRONICALLY STORED INFORMATION

        Appointed Officer of the Court, The ESI Team, by counsel, respectfully requests this Court

 to release The ESI Team from its appointment as an Officer of the Court and to determine the

 distribution of electronically stored information currently held by The ESI Team pursuant to its

 appointment. In support of this Motion, The ESI Team states as follows:

        1.      This matter was originally filed on February 27, 2019, in Monroe Circuit Court One

 under cause number 53C01-1902-PL-000480, by Bioconvergence LLC d/b/a Singota Solutions

 (“Singota”) against Jaspreet Attariwala (“Attariwala”).

        2.      Under that cause, the Monroe Circuit Court issued its Order for Inspection of

 Computers and Electronic Information Storage Devices (“Inspection Order”) on March 4, 2019,

 appointing The ESI Team as an officer of the Court and requiring Attariwala to make specific

 materials, including devices and accounts, available to The ESI Team, an incorporated company

 that is wholly owned by Rebecca Green (“Ms. Green”) and provides services related to

 electronically stored information, for inspection and analysis pursuant to the protocol included in

 the Inspection Order.
Case 1:19-cv-01745-SEB-MG Document 271 Filed 05/06/21 Page 2 of 5 PageID #: 6857




          3.    The Inspection Order required The ESI Team, by and through Ms. Green, to engage

 in various activities, including, but not limited to: reviewing the materials provided, , provide

 mirror imaging services of the materials, maintain the original materials, create preservation and

 analysis copies of the materials, analyze the materials, make a recommendation on the materials,

 provide a list of materials identified as potentially responsive. (Inspection Order).

          4.    The Monroe Circuit Court orally ordered that Attariwala would be responsible for

 the costs of The ESI Team’s work and subsequently issued its Supplemental Order Following

 Preliminary Injunction Hearing (“Supplemental Order”), which confirmed that Order. (Motion

 for Order to Show Cause, Ex. A, ¶ 4; Supplemental Order).

          5.    Attariwala paid the initial retainer of $5,000 on March 6, 2019. Attariwala also

 provided The ESI Team with some, but not all, of the required materials identified in the Inspection

 Order.

          6.    By March 21, 2019, The ESI Team had engaged in significant work to comply with

 the Inspection Order, in part as a result of Attariwala’s dilatory actions, and informed Attariwala’s

 counsel that additional funds were required to be added to the initial retainer.

          7.    Attariwala failed to make any additional payment.

          8.    On April 16, 2019, the Monroe Circuit Court issued its Order Granting Motion to

 Show Cause, and ordered that Attariwala pay The ESI Team $15,000 for its ongoing work within

 twenty-four hours of the Order.

          9.    Attariwala never paid that amount.

          10.   In the Monroe Circuit Court’s Findings of Fact, Conclusions of Law, and Order on

 Plaintiff’s Motion for Order to Show Cause Why Defendant Should not be Found in Contempt

 (“Order to Show Cause”), the Court ordered Attariwala to deposit $55,000 with the Clerk of the




                                                  2
Case 1:19-cv-01745-SEB-MG Document 271 Filed 05/06/21 Page 3 of 5 PageID #: 6858




 Court to be disbursed at the Court’s discretion to The ESI Team, among other orders.

         11.     Attariwala failed to make any additional payments.

         12.     On April 30, 2019, the matter was removed to this Court.

         13.     Singota has paid The ESI Team to undertake specific activities, such as examine a

 Singota-owned computer, travel and testify for various hearings, participate in conference calls,

 draft and respond to emails, analyze ESI as directed by Singota, and complete a report, which was

 submitted to this Court on or about October 10, 2019. (D.E. 85-3).

         14.     However, Singota has taken the position that it will not pay for any additional or

 ongoing costs incurred by The ESI Team to maintain the materials it was provided or engage in

 any other activities.

         15.     On or about December 17, 2019, Attariwala filed for Chapter 13 bankruptcy in the

 United States Bankruptcy Court for the District of Columbia under cause number 19-00828-ELG.

         16.     On or about May 20, 2020, Attariwala filed an adverse proceeding against The ESI

 Team to return certain items in the United States Bankruptcy Court for the District of Columbia

 under cause number 20-10014-ELG.

         17.     At this time, The ESI Team is in possession of two Smart Phones, two tablets, two

 laptops, two USB External Drives, nine USB Thumb drives, various email accounts, and

 passwords to some social media accounts provided from Attariwala to The ESI Team in addition

 to the copies required by the Inspection Order.

         18.     The ESI Team is no longer being paid for its services by Attariwala, Singota has

 had an opportunity to obtain any information of interest, and Attariwala is taking legal action

 against The ESI Team to obtain the return of her materials.

         19.     The ESI Team’s services as an appointed officer of the Court were circumscribed




                                                   3
Case 1:19-cv-01745-SEB-MG Document 271 Filed 05/06/21 Page 4 of 5 PageID #: 6859




 within the Inspection Order. However, the landscape of the case has changed substantially and

 The ESI Team’s services are no longer appropriate in this matter.

        20.     As a result, The ESI Team requests this Court to release it, and its owner Ms. Green,

 from their obligations established in the Inspection Order, and make a determination on the

 disposition of the materials collected by The ESI Team.

        21.     Given the circumstances of the case, The ESI Team is prepared to: (1) return the

 materials to Attariwala and delete the copies made through its services; (2) transfer the materials

 to another ESI company; (3) transfer the materials to an agreed-upon ESI storage location; or (4)

 transfer the materials to Singota. The ESI Team is no longer in a position to maintain the materials

 in its possession.

        WHEREFORE, The ESI Team respectfully requests this Court to release the ESI Team

 and its owner Rebecca Green from the obligations of the Inspection Order and to order the

 distribution of the materials currently held by The ESI Team and all other just and proper relief.

                                               Respectfully submitted,

                                               Offer Korin
                                               Offer Korin, Atty. No. 14014-49
                                               Brooke Smith, Atty. No. 32427-03
                                               KATZ KORIN CUNNINGHAM, PC
                                               334 North Senate Avenue
                                               Indianapolis, Indiana 46204-1708
                                               317-464-1100; 317-464-1111-fax
                                               okorin@kkclegal.com
                                               bsmith@kkclegal.com

                                               Counsel for Appointed Court Officer The ESI Team




                                                  4
Case 1:19-cv-01745-SEB-MG Document 271 Filed 05/06/21 Page 5 of 5 PageID #: 6860




                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 6, 2021, a copy of the foregoing was filed electronically.
 Notice of this filing will be send to all counsel of record by operation of the Court’s ECF on this
 date of filing. Parties may access this fining through the Court’s system.



                                              Offer Korin
                                              Offer Korin




                                                 5
